DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	 
Response to Arguments
Applicant’s arguments with respect to the pending Claim 1 has been considered but are moot because the arguments do not apply in the same way to the reference(s) being used in the current rejection.  Applicant amended Claim 1 to include that the perforated rigid element being interposed between the bottom of the mold and porous material part is further limited by the “…said perforated rigid element comprising walls delimiting perforations…” and  that “…the lower edge of said walls…” in contact with the inside surface of the bottom of the mold “include notches or cutouts.” No new matter added. 
The amendment of Claim 1 necessitates the revised grounds of rejection as detailed below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Billotte Cabre (WO 2016/102839) in view of Scott (US 2005/0230863). Citations to Billotte Cabre are from English equivalent (US 2017/0369382).
Regarding Claim 1, Billotte Cabre discloses a method of fabricating a composite material part (abstract, paragraph [0001]);, the method comprising: - forming a fiber texture from refractory ceramic fibers (paragraph [0005]) placing the fiber texture in a mold (paragraph [0014]) including in its bottom portion a part made of porous material on which a first face of said texture rests (Fig. 1 paragraph [0072] fiber texture – 1 mold – 3 porous material part – 5); - closing the mold with a mold cover or lid placed facing a second face of the fiber texture (fig. 1 paragraph [0069] countermold – 4 forms a lid closing device – 10); - injecting a liquid under pressure into the fiber texture (paragraphs [0014] [0022]), the liquid containing a powder of refractory ceramic particles or of refractory ceramic precursor particles (abstract, paragraph [0015]); - draining via the porous material part the liquid that has passed through the fiber texture (paragraph [0016] while said porous material part retains the powder of refractory ceramic particles or of refractory ceramic precursor particles within said texture so as to obtain a fiber preform filled with refractory ceramic particles or with refractory ceramic precursor particles (paragraph [0016]), the liquid being discharged via at least one vent present in the bottom of the mold (Fig. 1 paragraph [0075] porous material part – 5 fiber texture – 1 outlet vent – 16); - drying the fiber preform (paragraph [0047]); - unmolding the fiber preform (paragraph [0053]); and - subjecting the refractory ceramic particles or the refractory ceramic precursor particles present in the fiber preform to heat treatment so as to form a refractory ceramic matrix in said preform (paragraph [0091]), however, Billotte Cabre does not disclose a perforated rigid element between the mold bottom and porous material part.
In the same field of endeavor, Scott teaches a molding tool for vacuum molding of fibrous structures formed from fibers held initially in suspension in a liquid (abstract paragraph [0003]) which can be used to create a green-state shaped product (Figs. 3, 6 paragraph [0070] which would typically be a ceramic material) which molding tool applies a vacuum to a perforated rigid element (Figs. 3-5 paragraph [0050] molding arrangement – 25 molding casting skirt or filter – 39) being interposed between the bottom of the mold and the porous material part (paragraph [0009] mold plate with narrow vent/drain slots in the mold surface thereof and wider channels in the back surface thereof, with such slots and channels 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Billotte Cabre to incorporate the disclosure of Scott whereby a method of fabrication a composite material part forming, placing and closing a fiber texture made form refractory ceramic fibers in a mold with a porous bottom part and whereby a liquid under pressure is injected with a powder of refractory ceramic particle  and draining via the porous material part obtaining a fiber preform filled with refractory ceramic particles or precursor particles with separation of liquid via at least one vent present on the bottom of the mold and then subjected to drying and unmolding the fiber preform followed by heat treatment to form a refractory ceramic matrix, as disclosed by Billotte Cabre, would also combine a perforated rigid element interposed between the mold bottom and the porous material part with walls delimiting perforations where the lower edge of these walls in contact with the inside surface of the mold bottom includes notches or cutouts, as disclosed by Scott. One with ordinary skill in the art would be motivated because this configuration promotes uniform flow through the bottom of the mold face (paragraph [0041]).
Regarding Claim 2, the combination of Billotte Cabre and Scott disclose all the limitations of Claim 1 and Scott further discloses that the perforated rigid element has a plurality of perforations, each perforation presenting a rectangular shape (very narrow slots – 24 move more steam/fluid in a shorter time and do not promote deformation and/or dimpling) of sides (Fig. 2 paragraph [0041] slots can be arranged in any of a variety of patterns generally preferable that slots – 24 made as narrow as possible yet able to sufficiently vent steam and/or drain fluid)  extending over a distance less than or equal to 5 mm or a circular shape of diameter less than or equal to 5 mm(Fig. 2 paragraph [0041] slots should have a width on the order of 0.4 mm or less).
Regarding Claim 3, the combination of Billotte Cabre and Scott disclose all the limitations of Claim 2 and Billotte Cabre further discloses that the porous material part – 5, which may be rigid presents a thickness that is greater than or equal to 0.1 mm (paragraphs [0076] [0077] by way of example, the porous material part – 5 may present thickness that is greater than or equal to 1 mm, or indeed several millimeters 
Regarding Claim 4, the combination of Billotte Cabre and Scott disclose all the limitations of Claim 1 and Billotte Cabre further discloses that the perforated rigid element is made of a material selected from the following materials: polytetrafluoroethylene (PTFE); a metal material; a polymer (paragraphs [0073] [0077]  PTFE; porous material part may be rigid).
Regarding Claim 6, the combination of Billotte Cabre and Scott disclose all the limitations of Claim 1 and Scott further discloses that during the step of forming the fiber texture, the yarns are woven with three-dimensional weaving or multilayer weaving (paragraph [0074]).
Regarding Claim 7, the combination of Billotte Cabre and Scott disclose all the limitations of Claim 1 and Scott further discloses that the yarns of the preform are made of fibers constituted by one or more of the following materials: alumina; mullite; silica; an aluminosilicate; a borosilicate; silicon carbide; and carbon (paragraph [0069] one or more fibrous materials).
Regarding Claim 8, the combination of Billotte Cabre and Scott disclose all the limitations of Claim 1 and Billotte Cabre further discloses that the refractory ceramic particles are made of a material selected from: alumina; mullite; silica; an aluminosilicate; an aluminophosphate; zirconia; a carbide; a boride; and a nitride (paragraph [0082]).
Regarding Claim 9, the combination of Billotte Cabre and Scott disclose all the limitations of Claim 1 and Billotte Cabre further discloses that the composite material part that is obtained constitutes a turbine engine blade, an afterbody part, a combustion chamber, a flap, or an afterburner arm (paragraph [0052]).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Billotte Cabre (WO 2016/102839) and Scott (US 2005/0230863) as applied to Claim 1 above, and further in view of Ruiz (US 2012/0217670).
Regarding Claim 5, the combination of Billotte Cabre and Scott disclose all the limitations of Claim 1 but do not disclose that the impregnation chamber used in the method for forming a composite material part with refractory ceramic fibers comprises that the chamber is closed in its top portion by a deformable impermeable diaphragm placed facing a second face of the fiber texture.
In the same field of endeavor, Ruiz discloses that a mold assembly and method of using a mold for manufacturing composite parts (abstract) whereby a composite material can be fibers generally called a strengthener (paragraph [0003]) and wherein the mold in which the fiber texture is placed comprises an impregnation chamber (paragraph [0023] compression chamber) including in its bottom portion the porous material part on which a first face of said texture rests (paragraphs [0026] the cover mold being so configured as to be sealingly mounted on the base mold whereby the strengthener chamber and the compression chamber are adjacent), the impregnation chamber being closed in its top portion by a deformable impermeable diaphragm placed facing a second face of the fiber texture (Fig. 8 paragraph [0085] as shown in FIG. 8, the membrane – 36 is positioned on the base mold – 32 in order to cover the strengthener – 66 and over the grooves – 48)., said diaphragm separating the impregnation chamber from a compacting chamber (Fig. 6 paragraph [0078] two chambers – 38, 52 – strengthener and compression separated by the membrane – 36), the liquid containing the powder of refractory ceramic particles or of refractory ceramic precursor particles being injected into the impregnation chamber between the second face of the fiber texture and the diaphragm, a compacting fluid being injected into the compacting chamber (Fig. 11 paragraph [0089] Fig. 11, a predetermined quantity of matrix – 70 is injected in the chamber – 38 via the injection inlet – 46 (see arrow – 71). At first, a portion of the matrix 70 generally impregnates a fraction of the strengthener's total volume – 72 near where it is injected, and moves in the strengthener 66 with a matrix flow front – 76), the fluid exerting pressure on the diaphragm in order to force the liquid containing the powder of refractory ceramic particles or of refractory ceramic precursor particles to pass through the fiber texture (Fig. 11 paragraph [0090] After injection, a portion of the matrix – 70 impregnates a fraction of the strengthener's total volume – 72 and another portion of the matrix called free matrix generates a deformation zone – 74 by swelling the membrane – 36 which deforms and occupies a portion of the compression chamber).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE K. SWIER/             Examiner, Art Unit 1748                                                                                                                                                                                           
/MATTHEW J DANIELS/             Primary Examiner, Art Unit 1742